NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1016-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

AFRIM TAIRI,

     Defendant-Appellant.
________________________

                   Argued May 16, 2022 – Decided July 15, 2022

                   Before Judges Messano and Hoffman.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment No. 01-06-1503.

                   Henry E. Klingeman argued the cause for appellant
                   (Klingeman Cerimele, attorneys; Henry E. Klingeman,
                   Ernesto Cerimele, and James Crudele, on the briefs).

                   Deepa S. Jacobs, Assistant Prosecutor, argued the cause
                   for respondent (Mark Musella, Bergen County
                   Prosecutor, attorney; William P. Miller, Assistant
                   Prosecutor, of counsel and on the briefs; Catherine A.
                   Foddai, Legal Assistant, on the briefs).

PER CURIAM
      In our last opinion – the fourth time this matter was before us – we

affirmed the Law Division's denial of defendant's motion for a new trial based

on newly discovered evidence following an evidentiary hearing.           Steven

Kadonsky, a fellow inmate of defendant's two co-defendants, Edwin Torres and

Felix DeJesus, testified at that hearing and claimed the two men admitted

framing defendant in "three 'home invasions' committed during September and

November 1995." State v. Tairi, No. A-1016-19 (App. Div. Jan. 19, 2021) (Tairi

IV) (slip op. at 1-5, 12). We noted that on the record before us, it appeared

defendant never objected to having only Kadonsky, and not Torres, produced at

the evidentiary hearing. Id. at 10-11.1

      Defendant moved for reconsideration and demonstrated he had in fact

sought to have Torres called as a witness at the evidentiary hearing. We granted

that motion and entered an order in March 2021, vacating our judgment in Tairi

IV and remanding the matter to the judge to continue the evidentiary hearing

and "assist defendant to compel Torres' appearance as necessary."          That

continued evidentiary hearing occurred, and assiduously following our remand

order, the judge filed a written opinion containing his "findings of fact and



1
  DeJesus was also convicted and died in prison before defendant's trial. Tairi
IV, at 4 n.5.
                                                                          A-1016-19
                                          2
conclusions of law based on . . . additional testimony from Torres, and whether

it causes reconsideration of the denial of defendant's PCR [post-conviction

relief] seeking a new trial based on newly discovered evidence." The judge's

November 17, 2021 order again denied defendant's PCR petition seeking a new

trial.

         In his written decision supporting the order, the judge recounted the

timing of Torres' August 2008 habeas petition in the context of Torres'

convictions and his attempts to overturn those convictions.      In his habeas

petition, which was actually prepared by Kadonsky, Torres falsely denied

involvement in only one of the home invasions, i.e., that involving the

Theodoulou family in Staten Island; in the habeas petition Torres did not deny

involvement in the other two home invasions, including the one that led to the

murder of Howard Lewis.

         The judge then summarized Torres' testimony at the remand hearing. He

found that Torres "was forthcoming about his effort to introduce the false

affidavit for his habeas petition and did not seek to deny such actions." The

judge found "Torres' testimony at [defendant's] trial in October 2009, his

affidavit from July 2018, and his testimony at the evidentiary hearing . . . are

consistent." The judge reasoned the jury at defendant's trial was fully able to


                                                                          A-1016-19
                                        3
evaluate Torres' credibility, and the judge also contrasted his credibility findings

regarding Torres with those he made as to Kadonsky.

      Focusing on the habeas petition, the judge found both Torres and

Kadonsky testified that the "contents of Torres' habeas corpus petition came

from Kadonsky, not Torres." The judge noted that at his trial, and again on

direct appeal, defendant attacked Torres' trial testimony inculpating defendant,

yet the jury rejected the argument and defendant's conviction was affirmed on

appeal.

      Lastly, the judge addressed whether Torres' habeas petition independently

met the standards for a new trial. See, e.g., State v. Nash, 212 N.J. 518, 549

(2013) (setting forth the three-prong standard for granting a new trial). The

judge concluded the habeas petition was "not material but impeaching."

      We gave the parties an opportunity to file supplemental briefs following

Torres' testimony and to reargue defendant's appeal. Defendant contends that

Torres' testimony was not worthy of belief, particularly in light of the newly

discovered habeas petition Torres filed one year before he testified against

defendant at trial. 2 Defendant argues the judge applied a different standard in


2
 Defendant's brief asserts that he first became aware of Torres' habeas petition
while preparing for the remand evidentiary hearing. He also asserts the State


                                                                              A-1016-19
                                         4
assessing Kadonsky's testimony than he did in assessing Torres' testimony and,

viewing the evidence in its entirety, defendant contends he established that the

interests of justice require a new trial. See R. 3:20-1. We disagree and affirm.

      The Court recently reiterated the standard applicable to a motion for a new

trial based on newly discovered evidence:

            [T]he movant seeking a new trial based on newly
            discovered evidence must demonstrate that the
            evidence is, indeed, newly discovered; a new trial is
            warranted only if the evidence is "(1) material to the
            issue and not merely cumulative or impeaching or
            contradictory; (2) discovered since the trial and not
            discoverable by reasonable diligence beforehand; and
            (3) of the sort that would probably change the jury's
            verdict if a new trial were granted."

            [State v. Szemple, 247 N.J. 82, 99 (2021) (quoting
            Nash, 212 N.J. at 549).]




had the habeas petition in its possession before Torres testified at defendant's
trial. We address the issue solely in the context of whether the habeas petition,
along with the testimony of Kadonsky, the affidavits referenced in Tairi IV, and
now the testimony of Torres combine to meet the standards justifying a new trial
based on newly discovered evidence. Defendant's brief indicates his intention
to "file a [future] separate PCR related to" the State's alleged violation of its
obligation to turn over exculpatory evidence prior to defendant's trial. See, e.g.,
Nash, 212 N.J. at 544 (explaining prosecutor's obligation to produce exculpatory
information, including impeachment evidence, to defendant).
                                                                             A-1016-19
                                        5
As the Court said in State v. Ways, "all three prongs of that test must be satisfied

before a defendant will gain the relief of a new trial." 180 N.J. 171, 187 (citing

State v. Carter, 85 N.J. 300, 314 (1981)).

      "We review a motion for a new trial decision for an abuse of discretion."

State v. Fortin, 464 N.J. Super. 193, 216 (App. Div. 2020), certif. denied, 246

N.J. 50 (2021) (citing State v. Armour, 446 N.J. Super. 295, 306 (App. Div.

2016)). "Our standard of review is necessarily deferential to a PCR court's

factual findings based on its review of live witness testimony.            In such

circumstances we will uphold the PCR court's findings that are supported by

sufficient credible evidence in the record." Nash, 212 N.J. at 540. "An appellate

court's reading of a cold record is a pale substitute for a trial judge's assessment

of the credibility of a witness he has observed firsthand." Ibid. We review the

judge's legal conclusions de novo. Id. at 540–41.

      Here, reduced to its essence, defendant claims Torres' "recantation" in his

2008 habeas petition of his involvement in the Staten Island home invasion,

combined with Kadonsky's affidavits and testimony at the evidentiary hearing,

are "not 'merely' cumulative, impeaching or contradictory," Ways, 180 N.J. at

187 (quoting Carter, 85 N.J. at 314), but rather "shake[s] the very foundation of




                                                                              A-1016-19
                                         6
the State's case and almost certainly [would] alter the earlier jury verdict," id. at

189.

       However, Torres admitted his recantation, drafted with the assistance of

Kadonsky's deft hand, was itself false. The judge found Torres credible in this

regard. The judge earlier found Kadonsky was not credible in his assertion that

Torres and DeJesus admitted framing defendant.              Applying appropriate

standards to the review of the judge's findings and conclusion following two

evidentiary hearings, we find no reason to conclude defendant met the rigorous

standards required to set aside "[a] jury verdict rendered after a fair trial [which]

should not be disturbed except for the clearest of reasons." Id. at 187.

       Affirmed.




                                                                               A-1016-19
                                         7